Mr. Justice Gridley delivered the opinion of the court. Abstract of the Decision. 1. Attorney and client, § 185*—sufficiency of evidence. In an action by attorneys upon a written contract to recover attorneys’ fees, evidence held insufficient to show that plaintiffs repudiated their contract, or that the contract sued on had for its consideration the agreement of plaintiffs to commence groundless suits on behalf of defendant. 2. Municipal Court op Chicago, § 17*—when oral charge to jury not misleading. In an action on a written contract for services, the giving of an oral instruction telling the jury that the terms of a written contract cannot be changed by oral evidence, held not misleading where both parties testified fully as to the conversations had prior to signing the contract, and no specific objection was made to the charge at the time. 3. Municipal Court op Chicago, § 17*—when giving of oral charge to jury not error. The giving of an oral charge to the jury that if they find for the plaintiffs they should find plaintiffs’ damages at a certain sum together with interest, held not error in view of the pleadings and the evidence, the suit being upon a specific contract and no attempt made to recover upon a quantum meruit. 4. Municipal Court op Chicago, § 17*—rohen offered written instructions may he refused. Where a judge of the Municipal Court elects to instruct the jury orally, he may refuse to give offered written instructions.